           Case 1:18-cv-10356-GHW Document 62 Filed 06/23/20 Page 1 of 1




                                            June 23, 2020

Via ECF
The Honorable Gregory H. Woods
United States District Court
Southern District of New York
Daniel Patrick Moynihan United States Courthouse
Pearl Street, Room 2260
New York, NY 10007

Re: In re JPMorgan Precious Metals Spoofing Litigation, 18-CV-10356 (GHW) (S.D.N.Y.)

Dear Judge Woods:

         We represent Plaintiffs in this action and write in response to the Department of Justice’s
(“DOJ”) request for an indefinite stay pending resolution of related criminal matters. See ECF 60.
Plaintiffs do not oppose extending the stay, but request a three month, rather than indefinite,
extension that gives DOJ the right to apply for a renewal at that time.1 This approach recognizes
DOJ’s concerns but avoids the type of blanket stay that prejudices Plaintiffs and is disfavored in the
district. JHW Greentree Capital, L.P. v. Whittier Tr. Co., No. 05 CIV. 2985 (HB), 2005 WL 1705244, at
*1-3 (S.D.N.Y. July 22, 2005).



                                                       Respectfully submitted,

                                                       /s/ Vincent Briganti
                                                       Vincent Briganti



cc:    All Counsel of Record (via ECF)




       1
          The DOJ has previously not opposed periodic reviews of the necessity of continuing the
stay. See ECF 52.
